The Supreme Court affirmed the judgment of the Superior Court, (see 24 Wend. 324.) But on error to this court,
The Court of Errors held that the memorandum was not sufficient within the statute, as it was not “ subscribed by the party to be charged therebythe name of the party not being signed below, or at the end of the memorandum, and that the mere mention of the names of the parties sought to be charged, in the body of the memorandum, though good enough before the Rev. Stat. was not since then sufficient to bind the parties.
It was further held, that as the entry in his sale book varied from the contract actually made, neither party was bound, as no note or memorandum of the contract could be said to be reduced to writing; and this although the stipulation for six months credit, and for the arrival of the iron in reasonable time, were for the benefit of the purchaser, and he elected to waive them on its arrival.
It was also held that to render a contract valid under the statute, it is enough if the note or memorandum be subscribed by the party sought to be charged thereby, or by his authorized agent; and that it is not necessary that both parties to an agreement, should subscribe their names.
The Chancellor and Senator Verplanck, delivered opinions to the foregoing effect, and the judgment was reversed by a vote of all the members of the court present at the argument, except Senator Paige, who voted for affirmance.